Exhibit 10.22
EXHIBIT 10.22
NON-EMPLOYEE DIRECTOR COMPENSATION
     On February 11, 2008, upon the recommendation of the Compensation
Committee, the Board of Directors of Quiksilver, Inc. (the “Company”) approved
the following revised compensation structure for non-employee directors.
Cash Compensation
     Effective February 1, 2008, non-employee directors of the Company will
receive the following cash compensation:

  -   $45,000 annual cash retainer;     -   $27,000 additional annual cash
retainer for the Chair of the Audit Committee.     -   $18,000 additional annual
cash retainer for the Chair of other Board committees.     -   $13,500
additional cash retainer per committee membership, excluding Chairs.

The annual cash retainers will be payable quarterly.
Equity Compensation
          Under the Director Automatic Grant Program of our 2000 Stock Incentive
Plan, we make automatic equity awards to our non-employee directors consisting
of an option to purchase 7,500 shares of common stock and 5,000 shares of
restricted stock (i) on the date an individual first commences service as a
non-employee director and (ii) on the date of each annual meeting of our
stockholders, provided the non-employee director continues to serve as a
non-employee director after such meeting and has served as a non-employee board
member for at least six months.
          Each option grant under the Director Automatic Grant Program has an
exercise price per share equal to the fair market value per share of our common
stock on the grant date and has a maximum term of seven years, subject to
earlier termination following the optionee’s cessation of service on the board.
Each option is immediately exercisable and fully vested for all of the option
shares. Each option grant held by an optionee upon his or her termination of
board service remains exercisable for up to a twelve (12)-month period following
their termination date.
          Each restricted stock award vests in a series of three successive
equal annual installments over the period beginning with the date of such award.
The vesting dates

 



--------------------------------------------------------------------------------



 



with respect to the annual awards of restricted stock occur on the first, second
and third anniversaries of the award date, or, if earlier, the day immediately
preceding the date of our annual meeting of stockholders for each such year. An
initial award of restricted stock vests on the first, second and third
anniversaries of the award date. Non-employee directors will not vest in any
additional shares of restricted stock following his or her cessation of service
as a board member; provided, however, that if such cessation of board service
occurs by reason of his or her death or disability, then all outstanding shares
of restricted stock immediately vest. Restricted stock awards also vest in full
on an accelerated basis upon the occurrence of certain changes in control of
Quiksilver, Inc. during the period of board service. As the restricted stock
awards vest, the underlying shares of common stock cease to be subject to any
restrictions, other than applicable securities laws.
Clothing Allowance and Expense Reimbursement
          Non-employee directors will continue to receive an annual allowance of
up to $2,000 to purchase apparel and other Company products. Directors will also
continue to be reimbursed for travel and other out-of-pocket expenses incurred
by them that are incidental to their service as directors.

 